

117 HR 4290 IH: End Zuckerbucks Act
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4290IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Ms. Tenney (for herself, Mr. Bishop of North Carolina, Ms. Stefanik, Mr. Harris, Mr. Fortenberry, Mr. Brooks, Mr. Moore of Alabama, Mr. Womack, Mrs. Boebert, Mr. Roy, Mr. Banks, Mr. Kelly of Pennsylvania, and Mr. Rutherford) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to prohibit 501(c)(3) organizations from providing direct funding to official election organizations.1.Short titleThis Act may be cited as the End Zuckerbucks Act. 2.501(c)(3) organizations prohibited from providing direct funding to election organizations(a)In generalSection 501(c)(3) of the Internal Revenue Code of 1986 is amended—(1)by striking and which does not participate and inserting which does not participate, and(2)by striking the period at the end and inserting and which does not provide direct funding to official election organizations, including any State or local government entity or any government election organization.. (b)Effective dateThe amendments made by this section shall apply to funding provided in taxable years beginning after December 31, 2021. 